— Order unanimously affirmed, without costs. Memorandum: We conclude that the court acted within its discretion in committing the appellant to jail for 30 days for willful violation of its order of protection. We find no merit in appellant’s argument that the trial court lacked authority under section 1072 of the Family Court Act to imprison her for contempt because she had already removed the child from the home. The removal was temporary under section 1027 of the Family Court Act and was not one of the alternative dispositions provided by section 1072, which could only be made after a full hearing. (Appeal from order of Monroe County Family Court, Bonadio, J. — contempt.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.